Citation Nr: 1228796	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for muscle myopathy.

2.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder.

3.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder.

4.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1980 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction (AOJ)).

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In December 2009, the Board remanded the claims of service connection for further development.  On the claim of service connection for muscle myopathy, the Board directed that the Veteran be examined to determine whether the myopathy was related to service.  The Veteran was then afforded a VA examination in November 2010 and an addendum to the examination was provided in July 2011, however, the VA examiner did not address whether the Veteran's airborne training with more than 200 jumps was related to the post-service myopathy. 

On the claim of service connection for muscle myopathy, in April 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the question of whether the myopathy was a diagnosed illness versus an undiagnosed illness.  




In April 2012, the Veteran was provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  In response, in May 2012, the Veteran submitted additional evidence and elected that his case be remanded for initial consideration of the evidence by the RO.

In a rating decision in June 2011, an Agency of Original Jurisdiction granted service connection for posttraumatic stress disorder and assigned an initial rating of 30 percent, effective January 23, 2007.  In January 2012, the Veteran, through his attorney, timely filed a notice of disagreement with the assigned rating and the effective date. 

In light of the above, the case is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

On the claim of service connection for muscle myopathy, further evidentiary development under the duty to assist is needed, because the evidence of record is insufficient to decide the applicable theories of service connection raised by the Veteran, 38 C.F.R. § 3.159(c)(4), and further due procedural development is needed, because the Veteran has not waived initial consideration of additional evidence by the RO, 38 C.F.R. § 20.1304(c).  

On the claims for increase and for an earlier effect date for posttraumatic stress disorder, in January 2012, the Veteran's attorney timely submitted a notice of disagreement regarding the assigned rating and effective date.  As the RO has not had the opportunity to issue a statement of the case addressing the claims, the claims are remanded to the RO.  Manlicon v. West, 12 Vet. App. 238, 240-41   (1999).




Also in the notice of disagreement, the attorney referred to records of the Social Security Administration as relevant to the claim and raised the claim of a total disability rating for compensation based on individual unemployability, citing Rice v. Shinseki, 22 Vet. App. 447 (2009) (A claim of unemployability expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase.). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination limited to determining:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that muscle myopathy is related to airborne training or events in service.  

In formulating the opinion, VA the examiner is asked to consider the following:

The Veteran served on active duty service from September 1980 to May 1992.  The Veteran received a parachute badge and served as a Squad Leader with the 82nd Airborne Division at Fort Bragg from January 1989 to at least January 1990.  

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, including service in Saudi Arabia, from October 1990 to April 1991.


The service treatment records show muscle complaints in December 1987, April 1990, and June 1991, and an underlying symptom of fatigue was first noted after service in VA records in October 1998 (6 years after service).

According to the Veteran he completed more than 200 parachute jumps during service and that he first noticed generalized pain during airborne training. 

Currently, the Veteran complains of diffuse muscle pain throughout his entire body, swelling, stiffness, fatigue, spasms, headaches, insomnia, and diffuse joint pain (ankles, feet, knees).  On VA examination in November 2010 the Veteran complained of progressively worsening muscle pains and cramping since 1992.  

Please Note:  Lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the pain is derived from an injury, disease, or event in service.  







If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, including idiopathic, for the current myopathy, if so, identify the other potential causes, when the symptoms described by the Veteran are not more likely than not related to an injury, or disease, or event, including airborne training, in service.  And that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.

2.  Request records of the Social Security Administration. 

If no records are found or further attempts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e). 

3.  After the development requested is completed: 

a).  Adjudicate the claim of service connection for myopathy, considering the additional evidence of record since the issuance of the last supplement statement of the case.  





If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

b).  Issue a statement of the case on claims for an earlier effective date for the grant of service connection for posttraumatic stress disorder and for a rating higher than 30 percent for posttraumatic stress disorder and for a total disability rating for compensation based on individual unemployability.  In order to perfect an appeal of the claims, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



